Citation Nr: 1510894	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from July 1985 to October 1985 with additional service in the Army National Guard of Vermont.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

On his VA Form 9, the appellant requested a Board hearing at a local VA office.  However, in September 2013, the appellant indicated that he wanted to cancel his request for a Board hearing.  See VA Form 27-0820, Report of General Information, dated September 2013.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In June 2014, the appellant submitted a statement that has not yet been reviewed by the Agency of Original Jurisdiction (AOJ).  However, in a December 2014 appellant's brief, the appellant, through his representative, waived review of this evidence by the AOJ pursuant to 38 C.F.R. § 20.1304(c).  Accordingly, the Board may proceed with appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he suffers from a psychiatric disability, to include paranoid schizophrenia and PTSD, due to his experiences during service.  Specifically, he contends that during service he was subjected to verbal and physical abuse, including personal assaults, and pressure to perform duties beyond his abilities.  The appellant has submitted numerous statements from other lay witnesses that corroborate the reported in-service experiences and current symptomatology.  The appellant was not provided a VA examination with respect to his claim for service connection for an acquired psychiatric disability.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The record shows that the appellant has been diagnosed with paranoid schizophrenia.  In addition, the appellant reports that his in-service experiences either caused or aggravated his psychiatric disorder.  The appellant is competent to report the circumstances of his service and his reaction to those circumstances.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, the appellant reports that his psychiatric symptoms have persisted since the in-service events.  Therefore, there is evidence of a current disability, indication of an in-service event or injury, and an indication that the current disability may be associated with the Appellant's service.  However, the record does not contain sufficient competent medical evidence to make a decision on the claim.

In light of the above, the Board finds that the low threshold for providing a VA examination has been met.  See McLendon, 20 Vet. App. 79.  Accordingly, the case must be remanded so that the appellant may be afforded a VA examination to provide a diagnosis for any current acquired psychiatric disability, and an opinion as to whether any diagnosed acquired psychiatric disability is causally related to the appellant's service.

In addition, the record contains private treatment notes from Washington County Mental Health dated through November 2012 that suggest the appellant was scheduled for further sessions of psychiatric treatment.  As such, there may be outstanding private treatment records relevant to the issue on appeal.  Therefore, on remand, the appellant should be afforded an opportunity to identify any outstanding treatment records relevant to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all outstanding treatment records from all providers.  The Board is particularly interested in records from Washington County Mental Health dated from November 2012 through the present.  All attempts to obtain the identified records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.  Allow an appropriate amount of time for response and complete any additional development resulting from the appellant's response.

2.  After the above development is complete, schedule the appellant for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include paranoid schizophrenia and posttraumatic stress disorder.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for any acquired psychiatric disorder.

b.  If the appellant's diagnoses include posttraumatic stress disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the appellant's posttraumatic stress disorder is related to an in-service stressor.

c.  Provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any acquired psychiatric disorder demonstrated since service, even if currently resolved, had its onset in service or is otherwise causally or etiologically related to the appellant's service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.  The VA examiner must specifically address the appellant's contention that, during service, he was subjected to verbal and physical abuse, including personal assaults, and pressure to perform duties beyond his abilities, and that his current psychiatric disorders stem from these experiences.  In so doing, the examiner must note that the appellant and other lay witnesses are competent to report events they observed and to establish the presence of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the appellant and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




